IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEAN COULTER,                    : No. 411 WAL 2014
                                 :
                  Petitioner     :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
           v.                    :
                                 :
                                 :
JAMES E. MAHOOD, BRIAN MCKINLEY, :
WILDER & MAHOOD, BUTLER COUNTY :
CHILDREN AND YOUTH SERVICES,     :
THOMAS J. DOERR, ROCHELLE        :
GRAHAM, DENNIS MCCURDY,          :
ELIZABETH A. SMITH, SUSAN LOPE,  :
MELAINE S. ROTHEY, CHARLES J.    :
AVALLI, LOUIS C. LONG,           :
PENNSYLVANIA BAR ASSOCIATION     :
AND ALLEGHENY COUNTY BAR         :
ASSOCIATION,                     :
                                 :
                  Respondents    :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.